Order unanimously reversed, with $10 costs and disbursements to the appellant, and the motion denied. Examinations before trial in matrimonial actions which would allow inquiry into the marital relations of the parties, as a matter of policy are not usually permitted. No special circumstances are shown here to warrant an exception to this general rule (Tausik v. Tausik, 280 App. Div. 887 [1st Dept.]; Applebaum v. Applebaum, 273 App. Div. 966 [2d Dept.]; Shatz v. Shatz, 248 App. Div. 594 [2d Dept.]). Present — Dore, J. P., Cohn, Van Voorhis and Breitel, JJ.